 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     KELVIN CANNON,                                   Case No. 1:18-cv-00666-LJO-JDP

12                      Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS THAT PLAINTIFF
13          v.                                          BE PERMITTED TO PROCEED ON
                                                        COGNIZABLE CLAIMS AND THAT NON-
14     KONG, et al.,                                    COGNIZABLE CLAIMS BE DISMISSED
                                                        WITH LEAVE TO AMEND
15                      Defendants.
                                                        ECF No. 9
16

17

18          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On March 29, 2019, the magistrate judge screened plaintiff’s complaint. ECF No. 9. The
22   magistrate judge issued findings and recommendations that (1) plaintiff has stated a retaliation
23   claim against defendant Gallahger and conditions-of-confinement claims against defendants
24   Kong, Gonzalves, Torres, Vang, Rocha, Perez, Curtis, Correctional Officer Gamboa, Flores,
25   Brandon, Hernandez, Podsakoff, Wilson, Gallahger, and Shelby; (2) plaintiff’s remaining claims
26   should be dismissed without prejudice; and (3) plaintiff should be granted leave to amend the
27

28
                                                       1
 1   complaint.1 Id. Plaintiff did not file objections to the findings and recommendations, and the

 2   time to do so has expired.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 4   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 5   court finds the findings and recommendations to be supported by the record and proper analysis.

 6          Accordingly, IT IS ORDERED that:

 7          1. The findings and recommendations issued by the magistrate judge on March 29, 2019,

 8                ECF No. 9, are ADOPTED IN FULL.

 9          2. Plaintiff states a retaliation claim against defendant Gallahger.

10          3. Plaintiff states conditions-of-confinement claims against defendants Kong, Gonzalves,

11                Torres, Vang, Rocha, Perez, Curtis, Correctional Officer Gamboa, Flores, Brandon,

12                Hernandez, Podsakoff, Wilson, Gallahger, and Shelby.

13          4. Plaintiff’s remaining claims are dismissed without prejudice, and plaintiff is granted

14                leave to amend the complaint.

15          5. If plaintiff files a second amended complaint, defendants Kong, Gonzalves, Torres,

16                Vang, Rocha, Perez, Curtis, Correctional Officer Gamboa, Flores, Brandon,

17                Hernandez, Podsakoff, Wilson, Gallahger, and Shelby are not required to respond until

18                the court screens the amended complaint.

19
     IT IS SO ORDERED.
20
21       Dated:     May 1, 2019                              /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26   1
      Plaintiff filed a first amended complaint on April 8, 2019. ECF No. 10. The magistrate judge
27   screened plaintiff’s first amended complaint and concluded that it failed to state a claim. ECF
     No. 11. Accordingly, plaintiff withdrew his first amended complaint, ECF No. 12, and the action
28   proceeds on plaintiff’s original complaint, ECF No. 13.
                                                       2
